In two related actions to recover damages for fraud and violations of Judiciary Law § 487 which were joined for trial, the defendants in both actions appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated August 8, 1995, as denied that branch of their motion which was for summary judgment dismissing the complaints in both actions.
Ordered that the appeal is dismissed, without costs or disbursements, as the order dated August 8, 1995, was superseded by an order of the same court, dated September 13, 1996, made upon reargument (see, Kuske v Gellert & Cutler, 247 AD2d 448 [decided herewith]).
Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.